AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet I                                                                                            FILED
                                                                                                                            MAR 1 1 2019
                                          UNITED STATES DISTRICT COURT
                                                                                                                        Clerk, U.S District Court
                                                                 District of Montana                                       District Of Montana
                                                                                                                                Great Falls
                                                                           )
              UNITED STATES OF AMERICA                                     )      JUDGMENT IN A CRIMINAL CASE
                         v.                                                )
                                                                           )
                ADRIANA PENA-HERNANDEZ                                            Case Number: CR 18-47-GF-BMM-01
                                                                           )
                                                                           )      USM Number: 19585-023
                                                                           )
                                                                           )       R. Hank Branom
                                                                           )      Defendant's Attorney
THE DEFENDANT:
liZI pleaded guilty to count(s)       3 of the Indictment

D pleaded nolo contendere to count(s)
  which was accepted by the court.
D was found guilty on count(s)
  after a plea ofnot guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                         Offense Ended

 18 u.s.c. § 1546(a)                False Statement on an Immigration Document                                6/25/2016                   3




       The defendant is sentenced as provided in pages 2 through          __7___ of this judgment. The sentence is imposed pursuant to
the Sentencing ~efonn Act of 1984.
D The defendant has been found not guilty on count(s)

liZI Count(s) -1- - - - - - - - - - - - Ii'!                is     D are dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change ofname, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material ctianges in economic circumstances.




                                                                          Brian Morris, United States District Judge
                                                                         Name and Title of Judge


                                                                          3/11/2019
                                                                         Date
AO 2458 (Rev. 02/18) Judgment in Criminal Case
                     Sheet 2 - Imprisonment
                                                                                                     Judgment - Page _   _,,2~   of   7
DEFENDANT: ADRIANA PENA-HERNANDEZ
CASE NUMBER: CR 18-47-GF-BMM-01

                                                             IMPRISONMENT

            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 term of:
  Time served. Upon the defendant's release from custody, it is ordered that the defendant shall continue to report to the
  custody and control of the Bureau of Immigration and Customs Enforcement pursuant to the defendant's release conditions
  as it has been established that the defendant is an alien who may be subject to deportation proceedings.


     0 The court makes the following recommendations to the Bureau of Prisons:




     liZI   The defendant is remanded to the custody of the United States Marshal.

     D The defendant shall surrender to the United States Marshal for this district:
            D   at    _________ D                     a.m.     D   p.m.     on

            D   as notified by the United States Marshal.

     O The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

            D   before 2 p.m. on

            D   as notified by the United States Marshal.

            D as notified by the Probation or Pretrial Services Office.


                                                                   RETURN

 I have executed this judgment as follows:




            Defendant delivered on                                                      to

 at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                   UNITED STATES MARSHAi.



                                                                          By----~=========~----
                                                                                 DEPUTY UNITED STATES MARSHAL
AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 3 - Supervised Release
                                                                                                          Judgment-Page _ _ _ of
DEFENDANT: ADRIANA PENA-HERNANDEZ
CASE NUMBER: CR 18-47-GF-BMM-01
                                                        SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a tenn of:
     One (1) year. While on supervised release, the defendant shall not enter the Un~ed States without proper application to and
     receiving permission from the Bureau of Immigration and Customs Enforcement. The term of supervised release will be
      'inactive' while the defendant Is not residing in the United States. If the defendant returns to the United States, legally or
     illegally, within 72 hours of return, the defendant is to report in person to the nearest United States Probation Office and
     shall be subject to active supervised release supervision.




                                                      MANDATORY CONDITIONS

I.      You must not commit another federal, state or local crime.
2.      You must not unlawfully possess a controlled substance.
3.      You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
        imprisonment and at least two periodic drug tests thereafter, as determined by the court.
               D The above drug testing condition is suspended, based on the court's determination that you
                   pose a low risk of future substance abuse. (check if applicable)
4.       D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
           restitution. (check if applicable)
5.       ~ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.       D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
           reside, work, are a student, or were convicted of a qualifying offense, (check if applicable)
7.       0 You must participate in an approved program for domestic violence. (check if applicable)




You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 24SB (Rev. 02/18) Judgment in a Criminal Case
                     Sheet 3A - Supervised Release
                                                                                               Judgment-Page ----"---- of - - - - ' - - - -
DEFENDANT: ADRIANA PENA-HERNANDEZ
CASE NUMBER: CR 18-47-GF-BMM-01

                                     STAND ARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

I.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
      frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least IO days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. lfnotifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer! you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition! destructive device, or dangerous weapon (i.e., anything that was
      designed, or_ was modified forj the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.




U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                    Date _ _ _ _ _ _ _ _ _ _ __
AO 245B(Rev. 02/18) Judgment in II Criminel Case
                    Sheet 3D - Supervised Release
                                                                             Judgment-Pegc _ _ of - ~ - -
DEFENDANT: ADRIANA PENA-HERNANDEZ
CASE NUMBER: CR 18-47-GF-BMM-01

                                       SPECIAL CONDITIONS OF SUPERVISION

1. The defendant shall submit her person, residence, place of employment, vehicles, and papers, to a
search, with or without a warrant by any probation officer based on reasonable suspicion of
contraband or evidence in violation of a condition of release. Failure to submit to search may be
grounds for revocation. The defendant shall warn any other occupants that the premises in which you
reside may be subject to searches pursuant to this condition. The defendant shall allow seizure of
suspected contraband for further examination.

 2. You must not work in any type of employment without the prior approval of the probation officer.

 3. You must continue to report to U.S. Immigration and Customs Enforcement and follow all their
 instructions and reporting requirements until any deportation proceedings are completed.

 4. You must seek proper documentation from U.S. Immigration and Customs Enforcement authorizing
 you to work in the United States.

 5. If you are ordered deported from the United States, you must remain outside the United States,
 unless legally authorized to re-enter. If you re-enter the United States, you must report to the nearest
 probation office within 72 hours after you return.
AO 2458 (Rev. 02/18)   Judgment in a CriminaJ Case
                       Sheet S - Criminal Monetary Penallics
                                                                                                          Judgment- Page _    _,6"----- of     7
 DEFENDANT: ADRIANA PENA-HERNANDEZ
 CASE NUMBER: CR 18-47-GF-BMM-01
                                               CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                     Assessment                   JVTA Assessment*                   Fine                       Restitution
 TOTALS            $ WAIVED                     $ N/A                               $ WAIVED                  $ N/A



 D    The determination of restitution is deferred until                            Amended Judgment in a Criminal Case (AO 245C) will be entered
      after such determination.
                                                               - - - - • An

 D    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned paYl!'!ent, unless specified otherwise in
      the priori!)' order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederai victims must be paid
      before the United States is paid.
       ' Payee,
 Name of                                                             Total Loss**               Restitution Ordered           Priority or Percentage




 TOTALS                              s                           0.00           S         0.00
                                                                                  ----------
 D     Restitution amount ordered pursuant to plea agreement $

 D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(1). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       D   the interest requirement is waived for the           D fine      D restitution.
       D   the interest requirement for the        D     fine    D      restitution is modified as follows:

• Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
•• Findings for the total ainount oflosses are required under Chapters I 09A, 110, llOA, and I 13A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
AO 245B (Rev. 02/18) Judgment in a CriminaJ Case
                     Sheet 6 - Schedule of Payments
                                                                                                         Judgment -         7_ of
                                                                                                                      Page __                 7
DEFENDANT: ADRIANA PENA-HERNANDEZ
CASE NUMBER: CR 18-47-GF-BMM-01


                                                      SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A     D       Lump sum payment of$ _ _ _ _ _ _ _ due immediately, balance due

              D    not later than _ _ _ _ _ _ _ _ _ _ , or
              D    in accordance with D C, D D,    D E,or                   D   Fbelow; or

B     D       Payment to begin immediately (may be combined with         DC,         D D, or      D F below); or

C     D       Payment in equal _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ _ _ _ _ over a period of
             _ _ _ _ _ (e.g., months or years), to commence _____ (e.g., 30or60days) after the date of this judgment; or

D     D       Payment in equal _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ _ _ _ _ over a period of
             _ _ _ _ _ (e.g., months or years), to commence _____ (e.g., 30 or 60 days) after release from imprisonment to a
              term of supervision; or

E     D       Payment during the term of supervised release will commence within _ _ _ _ _ (e.g., 30 or 60 days) after release from
              imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     liZ]    Special instructions regarding the payment of criminal monetary penalties:

               Special assessment shall be immediately due and payable. While incarcerated, criminal monetary penalty
               payments are due during imprisonment at the rate of not less than $25 per quarter, and payment shall be through
               the Bureau of Prisons' Inmate Financial Responsibility Program. Criminal monetary payments shall be made to
               the Clerk, United States District Court, Missouri River Courthouse, 125 Central Avenue West, Suite 110, Great
               Falls, MT 59404, **Assessment Adriana Pena-Hernandez**.
Unless the court has expressly ordered otherwise, ifthis judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D     Joint and Several

      Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.




D     The defendant shall pay the cost of prosecution.

D     The defendant shall pay the following court cost(s):

D     The defendant shall forfeit the defendant's interest in the following property to the Uniied States:



Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
